DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2021.
Applicant's election with traverse of Species  in II  reply filed on 07/19/2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species II do not belong to different filed of search.  This is not found persuasive because, this is an election of specie and as stated in the restriction, the position of the feed duct is different in both species and the prior art applicable to specie I may not be applicable to specie II.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is  objected to because of the following informalities: 
Claim 1 recites: “Turbomachine in line 1” which should read “a turbomachine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 each recites: “a gas feed duct”, this is a double recitation. It is unclear if this refers to the same “a gas feed duct” recited in claim 1 or it is different. The metes and bounds of the claims are unclear.
Claim 6 is indefinite by virtue of its dependence on claim 4.
Claim 7 recites the limitation "the annular support".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Munsell et al. (US 2015/0285090 A1) hereinafter Munsell.
Regarding claim 1, Munsell teaches: a turbomachine (20) comprising:
a fan (22) driven in rotation by a shaft (Fig. 1) in relation to an inlet casing of the turbomachine (Figs. 1, 2 and 4), the fan comprising: blades (42) mounted on a fan disc (Figs. 1, 2 and 4), the shaft being supported by a first bearing positioned downstream of the fan (Schwarz, annotated Fig. 4 below), said first bearing comprising an outer ring attached to the inner casing (Schwarz, annotated Fig. 4 below),
the turbomachine comprising at least one gas feed duct (interior of bearing support structure 86) (para. 0047, Fig. 4) with a first end opening into an enclosure positioned against the disc (Schwarz, annotated Fig. 4 below), the turbomachine further comprising a ferrule imperviously sealing the enclosure (Schwarz, annotated Fig. 4 below),
wherein the gas feed duct is adapted to be fed at a second end by a pressurized gas taken from airstream of a high pressure compressor (52) of the turbomachine so  that said gas applied an axial upstream force on the disc during some operating phases of the turbomachine (para. 0047).

    PNG
    media_image1.png
    627
    860
    media_image1.png
    Greyscale

Regarding claim 2, Munsell teaches all the claimed limitations as stated above in claim 1. Munsell further teaches the gas feed duct is provided with a valve (116) to control conveying of the gas in the enclosure (para. 0044).
Regarding claim 3, Munsell teaches all the claimed limitations as stated above in claim 1. Munsell further teaches the enclosure is being longitudinally limited by the disc and by a bearing support (86) surrounding the shaft and the first bearing, a gas feed duct leading into a cavity made in the bearing support (Munsell, annotated FIG. 4 above).
Regarding claim 4
Regarding claim 6, Munsell teaches all the claimed limitations as stated above in claim 4. Munsell further teaches the gas feed duct leads into the enclosure in the vicinity of an outer wall of a smaller radius of the enclosure (Munsell, annotated FIG. 4 above).
Regarding claim 7, Munsell teaches all the claimed limitations as stated above in claim 1. Schwarz further teaches the shaft is also being supported by a second bearing (Munsell, annotated Fig. 4 above) said bearing comprising an outer ring attached to the inlet casing, a gas feed duct opening in the vicinity of said second bearing (Munsell, annotated FIG. 4 above).
Regarding claim 8, Munsell teaches all the claimed limitations as stated above in claim 1. Munsell further teaches the ferrule is arranged opposite vanes of a first stage-airflow straightener (Munsell, annotated FIG. 4 above).
Regarding claim 10, Munsell teaches all the claimed limitations as stated above in claimed 1. Munsell further teaches a least one pressurization tube (constituted by flow path followed by bleed flow C1 and C2 into the bearing support (86)) into the enclosure, the pressurization tube comprising a check valve (Fig. 4)
Regarding claim 11, Munsell teaches all the claimed limitations as stated above in claim 1. Munsell further teaches a reduction gearing (48) to modify rotational speed of the fan (para. 0032, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munsell in view of Leutard et al. (US 2017/0152754 A1) hereinafter Leutard.
Munsell teaches all the claimed limitations as stated above in claim 1. Munsell fails to teach the ferrule comprising a labyrinth seal or a dual-brush seal.
However, Leutard teaches a turbomachine comprising a ferrule (22) and a labyrinth seal (15, 16) extending from the ferrule for sealing between the ferrule and a turbomachine component (Figs. 1, 2a, para. 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Munsell by providing a labyrinth seal on the ferrule for sealing purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,182,201 B2 (Alecu) teaches the invention as substantially claimed in claim 1 including a gas feed (30) duct receiving a pressurized gas from a compressor into a space downstream a fan.
US 2,746,671 (Newcomb) teaches a compressor section showing a gas feed duct (32) drawing a pressurized gas from a high compressor into inlet guide vanes upstream of the compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745